Citation Nr: 0706123	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  05-21 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include as due to a head injury in service or as a qualifying 
chronic disability under 38 C.F.R. § 3.317.  

2.  Entitlement to service connection for hearing loss, to 
included as due to a head injury in service or as a 
qualifying chronic disability under 38 C.F.R. § 3.317.  

3.  Entitlement to service connection for vision disability, 
to include as due to a head injury in service or as a 
qualifying chronic disability under 38 C.F.R. § 3.317.  

4.  Entitlement to service connection for loss of smell, to 
include as due to a head injury in service or as a qualifying 
disability under 38 C.F.R. § 3.317.  

5.  Entitlement to service connection for fatigue, to include 
as a qualifying chronic disability under 38 C.F.R. § 3.317.  

6.  Entitlement to service connection for gastrointestinal 
disability, to include as a qualifying chronic disability 
under 38 C.F.R. § 3.317.  

7.  Entitlement to service connection for mood swings and 
memory loss, to include as a qualifying chronic disability 
under 38 C.F.R. § 3.317.  


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from July 1984 to 
October 1993 including
service in the Southwest Asia theater of operations from 
February 11, 1991, to May 5, 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  In that rating decision, the RO, in 
pertinent part, denied service connection for headaches, 
hearing loss, vision disability, loss of smell, fatigue, 
gastrointestinal disability, and mood swings and memory loss.  
The veteran's disagreement with the RO's decision on those 
issues led to this appeal.  He testified before the 
undersigned at a hearing held at the RO in December 2005.  

In a statement received at the RO in July 2005, the veteran's 
representative raised the issue of entitlement to service 
connection for laceration scars, claimed due to a head injury 
in service in 1988.  There is no indication that the RO has 
addressed that claim, and the Board refers it to the RO for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's claims include entitlement to service 
connection for headaches, hearing loss, vision disability, 
and loss of smell, all of which he contends are due to a head 
injury in service in June 1988.  He reports that the head 
injury occurred while he was on temporary duty at Fort Sam 
Houston, Texas.  At his December 2005 hearing, the veteran 
testified that he had headaches in service but that after 
service he eventually started losing vision in his left eye 
and experienced loss of smell and loss of hearing in his left 
ear.  

The service medical records the RO obtained from the service 
department make reference to the head injury but do not 
include any contemporaneous treatment records.  The veteran 
submitted a June 1988 consultation sheet, which shows that in 
June 1988 he received a large forehead laceration secondary 
to diving into a rock at the Guadalupe River.  The referral 
portion of the consultation sheet states there was no loss of 
consciousness and that X-rays of the cervical spine and skull 
were clear.  The consultation sheet shows that the veteran 
received stitches and was scheduled for follow-up the next 
week.  The veteran reports that he suffered complications 
from the injury and was given intravenous antibiotics while 
hospitalized for four or five days at Fort Sam Houston in 
June or July 1988 and has requested that the RO obtain those 
records.  There is no indication that action was taken to 
attempt to obtain the requested records, and this should be 
done.  

During the course of the appeal and at the December 2005 
hearing, the veteran reported that after service, in 2004, he 
was diagnosed as having a brain tumor for which he received 
surgery by VA; the veteran testified he was told the brain 
tumor mass was in the same area as his head injury in 
service.  The veteran's representative has specifically 
raised the issue of entitlement to service connection for a 
brain tumor with post-operative scars as a residual of the 
veteran's in-service head injury.  At the hearing, the 
veteran's representative indicated that in the alternative to 
seeking service connection for headaches, hearing loss, 
vision problems, and loss of smell as due to the in-service 
head injury, the veteran is seeking service connection for 
those disabilities on a presumptive basis under the 
provisions of 38 C.F.R. § 3.317.  

Review of VA medical records now associated with the claims 
file shows that at a VA neurosurgery consultation in 
December 2004, the physician noted that the veteran had been 
referred for evaluation of a frontal mass seen on a recent 
computed tomography (CT) scan for work-up of headaches.  The 
veteran had a history of mild to moderate bi-frontal headache 
for about two years, slowly worsening, to being constant for 
the last six months.  The veteran was also noted to have a 
history of a head injury in service after diving onto some 
rocks in 1988, with extensive frontal scalp lacerations, but 
without loss of consciousness.  The veteran reported he had 
noticed some decrease of central vision in the left eye for 
two years, which he said had been diagnosed as macular 
degeneration.  He also reported that his ability to smell had 
decreased in the past year, but was not totally lost.  

The physician noted that a magnetic resonance imaging (MRI) 
study showed an inhomogeneous mass filling out the frontal 
sinus and compressing the frontal lobes; it was extrinsic to 
the brain, and the physician said it might be a mucocele.  In 
addition, he noted a second mass in the region of left 
trigeminal ganglion, which he said might be a trigeminal 
neurioma.  Three days later, also in December 2004, the 
veteran underwent a bifrontal craniotomy with frontal sinus 
exenteration and anterior fossa floor repair.  The 
postoperative diagnosis was frontal skull lesion consistent 
with frontal sinus mucocele, frozen section consistent with 
cholesterol deposit liquid.  Follow-up records in March 2005 
show that the veteran reported he was doing well with no 
headaches; in those records it is also noted that the veteran 
has a known left trigeminal neoplasm, likely Schwannoma.  In 
April 2005, it was noted that arrangements were being made by 
the neurosurgery department at the Ann Arbor, Michigan, VA 
Medical Center (VAMC) for a consultation for the veteran at 
the VAMC in Milwaukee, Wisconsin, concerning possible 
resection of the left trigeminal neoplasm.  The most recent 
VA medical record in the file is the April 2005 neurology 
note; all subsequent VA medical records should be obtained 
and associated with the claims file.  

In view of the forgoing, it is the judgment of the Board that 
the outcome of the claim for service connection for a claimed 
brain tumor (diagnosed as frontal skull lesion consistent 
with frontal sinus mucocele) could affect or even render moot 
the veteran's claims regarding entitlement to service 
connection for headaches, vision disability, loss of smell 
and possibly hearing loss, depending on the relationship 
between those disabilities and the claimed brain tumor 
(diagnosed as frontal skull lesion consistent with sinus 
mucocele) status post craniotomy for which the veteran is now 
seeking service connection.  The United States Court of 
Veterans Appeals (Court) has stated that where a decision on 
one issue would have a "significant impact" upon another, and 
that impact in turn could render any review of the decision 
on the other claim meaningless and a waste of appellate 
resources, the two claims are inextricably intertwined.  See 
Henderson v. West, 12 Vet. App. 11, 20 (1998), citing Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991).  The issue raised 
by the record must be considered first by the Agency of 
Original Jurisdiction (AOJ) because it could affect the 
outcome of issues certified on appeal, and the raised issue 
must be considered as inextricably intertwined.  

The claims file includes a VA outpatient note dated in 
May 2004, at which time it was stated that the veteran was 
initiating care into the VA system.  He gave a history of 
vision problems and floaters to the left eye, fatigue, 
episodes of diarrhea two or three times a day, and feeling 
intermittently irritated and depressed.  As mentioned above, 
later records include complaints of headaches and loss of 
smell, and the veteran has said that he has had hearing loss 
in this left ear.  VA medical records show the veteran 
reported that he routinely received care from a private 
physician, Dr. C., at the Durand Clinic.  He also reported 
that he was followed for his vision problems by W.M., M.D., 
and said that he had had a left eye angiogram.  (The examiner 
said that notes would be scanned, but they are not in the 
claims file.)  In addition, the veteran stated that he had 
been seen by Dr. P. who had done an extensive evaluation with 
testing.  As the private medical records could be pertinent 
to the veteran's claims, action should be taken to assist the 
veteran in obtaining them.  

Some of the veteran's claims involve consideration of service 
connection on a direct basis under the provisions of 
38 C.F.R. § 3.303, and for all claimed disabilities he has 
argued primarily, or in the alternative, that service 
connection should be awarded on a presumptive basis under the 
provisions of 38 C.F.R. § 3.317.  Under that section, service 
connection may be warranted for a Persian Gulf veteran who 
exhibits objective indications of a qualifying chronic 
disability that became manifest during active military, naval 
or air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than not later than December 31, 2011.  See 70 
Fed. Reg. 75669, 75672 (Dec. 18, 2006) (to be codified at 38 
C.F.R. § 3.317(a)(1)).  To fulfill the requirement of 
chronicity, the illness must have persisted for six months.  
38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2006).  

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities:  (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.  An undiagnosed illness is 
defined as a condition that by history, physical examination 
and laboratory tests cannot be attributed to a known clinical 
diagnosis.  In the case of claims based on undiagnosed 
illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, 
unlike those for "direct service connection," there is no 
requirement that there be competent evidence of a nexus 
between the claimed illness and service.  Gutierrez v. 
Principi, 19 Vet. App. at 8-9.  Further, lay persons are 
competent to report objective signs of illness.  Id.

A medically unexplained chronic multi symptom illnesses is 
one defined by a cluster of signs or symptoms, and 
specifically includes chronic fatigue syndrome, fibromyalgia, 
and irritable bowel syndrome, as well as any other illness 
that the Secretary determines meets the criteria in paragraph 
(a)(2)(ii) of this section for a medically unexplained 
chronic multi symptom illness.  There are currently no 
diagnosed illnesses that have been determined by the 
Secretary to warrant a presumption of service connection 
under 38 C.F.R. § 3.317(a)(2)(C).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  Signs or symptoms that may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multi symptom illness include, but are 
not limited to, the following:  Fatigue; signs or symptoms 
involving skin; headache; muscle pain; joint pain; neurologic 
signs or symptoms; neuropsychological signs or symptoms; 
signs or symptoms involving the respiratory system (upper or 
lower); sleep disturbances; gastrointestinal signs or 
symptoms; cardiovascular signs or symptoms; abnormal weight 
loss; and menstrual disorders.  38 C.F.R. § 3.317(b).  

In view of the complexity of the medical issues related to 
etiology of the veteran's claimed disabilities including 
their potential relationship to his in-service head injury, 
it is the judgment of the Board that the veteran should be 
provided a VA examination for the purpose of determining 
whether his claimed disabilities are related to his in-
service head injury and to determine whether he has a 
qualifying disability relating to headaches, hearing loss, 
vision disability, loss of smell, fatigue, gastrointestinal 
disability, and mood swings and memory loss under 38 C.F.R. 
§ 3.317.  See 38 C.F.R. § 3.159(c)(4).  

Finally, during the pendency of this appeal, in March 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  In the present appeal, 
the veteran has not been provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disabilities on appeal.  Such notice 
should be provided

Accordingly, the case is REMANDED for the following action:  

1.  Obtain and associate with the claims 
file records of treatment the veteran 
received at the Army hospital at Fort Sam 
Houston, Texas, in June or July 1988.  
This may require a special request that 
the service department search hospital 
records because at that time the veteran 
was on temporary duty at Fort Sam Houston 
from his base at Ft Bragg, North 
Carolina.  All action to obtain the 
requested records should be documented in 
the claims file.

2.  With respect to the issues currently 
on appeal, send the veteran corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

With respect to the raised issue of 
entitlement to service connection for a 
claimed brain tumor (diagnosed as frontal 
skull lesion consistent with sinus 
mucocele), status post craniotomy, 
including surgical scars, ensure 
compliance with the notice and 
development requirements of 38 U.S.C.A. 
§§ 5102, 5103, 5103A and 38 C.F.R. 
§ 3.159.  Include an explanation of the 
information or evidence needed to 
establish a disability rating and 
effective date pertaining to the claim, 
in compliance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Request that the veteran provide the 
complete names, addresses and approximate 
dates of treatment for all non-VA health 
care providers from whom he has received 
treatment or evaluation for any of his 
claimed disabilities at any time since 
service.  This should include, but not be 
limited to:  Durand Clinic family doctor 
(Dr. C.); eye doctor, W.M, M.D.; and Dr. 
P who has reportedly done extensive 
tests.  With authorization from the 
veteran, take action to obtain and 
associate with the claims file all 
private medical records identified by the 
veteran.  

In addition, request that the veteran 
submit any evidence in his possession 
that pertains any of his claims and has 
not been submitted previously.  

3.  Obtain and associate with the claims 
file VA medical records for the veteran 
dated from April 2005 to the present, to 
include records from VA medical 
facilities in Saginaw and Ann Arbor, 
Michigan, and the VAMC in Milwaukee, 
Wisconsin.  

4.  Then, provide the veteran with a VA 
examination to determine the nature and 
etiology of his claimed disabilities.  
After clinical examination and review of 
the record, the examiner should provide 
an opinion as to whether it is at least 
as likely as not that the veteran's 
claimed brain tumor (diagnosed as frontal 
skull lesion consistent with sinus 
mucocele) had its onset in service or was 
causally related to any incident of 
service including the veteran's head 
injury in service in June 1988.  

Relative to the claimed headaches, 
hearing loss, vision disability, loss of 
smell, fatigue, gastrointestinal 
disability, and mood swings and memory 
loss, the examiner should render all 
appropriate diagnoses and state whether 
any diagnosed disability and/or 
unexplained complaint:  (a) at least as 
likely as not had its onset in service or 
is causally related to any incident of 
service including the veteran's head 
injury in service in June 1988; (b) is at 
least as likely as not a manifestation of 
an undiagnosed illness; and/or (c) is at 
least as likely as not a manifestation of 
an unexplained chronic multi symptom 
illness.  

The examiner is requested to provide a 
statement of the rationale for each 
opinion expressed.  The claims file must 
be provided to the examiner and that it 
was available for review should be 
indicated in the examination report.  

5.  After review of the record and 
completion of any additional development 
indicated by the state of the record, 
adjudicate entitlement to service 
connection for a brain tumor (diagnosed 
as frontal skull lesion consistent with 
sinus mucocele) status post craniotomy 
with post-operative scars.  Then, 
readjudicate entitlement to service 
connection for headaches, hearing loss, 
vision disability, loss of smell, 
fatigue, gastrointestinal disability, and 
mood swings and memory loss.  

If any claim currently in appellate 
status is not granted to the satisfaction 
of the veteran, issue an appropriate 
supplemental statement of the case.  The 
veteran and his representative should be 
provided the opportunity to respond.  

If service connection is not granted for 
a brain tumor (diagnosed as frontal skull 
lesion consistent with sinus mucocele) 
status post craniotomy with post-
operative scars, and the veteran files a 
timely notice of disagreement, issue an 
appropriate statement of the case that 
addresses all relevant evidence and 
informs the veteran of the pertinent law 
and regulations.  The veteran and his 
representative should be advised of the 
procedures and time limits for filing a 
timely substantive appeal.  

Thereafter, the case should be returned to the Board if 
otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


